Citation Nr: 1601911	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  11-26 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 50 percent from October 1, 2009 through February 25, 2010 for anxiety disorder with major depressive disorder.

3.  Entitlement to a rating in excess of 70 percent from February 26, 2010 through December 23, 2013 for major depressive disorder, generalized anxiety disorder, and traumatic brain injury with unspecified neurocognitive disorder.

4.   Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from October 1, 2009 through May 29, 2012.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) from October 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In the October 2009 decision, the RO granted service connection for anxiety disorder and assigned an initial 50 percent disability rating, effective from October 1, 2009.  In the October 2010 decision, the RO denied entitlement to service connection for PTSD.

In October 2013, the RO granted a TDIU, effective from May 30, 2012.  However, the Veteran's initial claim of service connection for a psychiatric disability was received in April 2009 (prior to his separation from service), there is evidence that he was unemployed for a period between October 1, 2009 (the effective date of service connection for the service-connected anxiety disorder with major depressive disorder) and May 30, 2012 and that such unemployment may have been due to his service-connected disabilities, and he has claimed entitlement to a TDIU during the period prior to May 30, 2012.  Given the evidence of current disabilities, the Veteran's claims for the highest ratings possible, and the evidence of unemployability, the issue of entitlement to a TDIU during the period from October 1, 2009 through May 29, 2012 remains on appeal before the Board.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).
In a November 2013 decision, a Decision Review Officer rated the service-connected anxiety disorder with major depressive disorder in conjunction with the already service-connected traumatic brain injury with cognitive disorder and granted an increased (70 percent) rating, effective from February 26, 2010.

In April 2014, the RO granted an increased (100 percent) rating for major depressive disorder, generalized anxiety disorder, and traumatic brain injury with unspecified neurocognitive disorder, effective from December 24, 2013.  As the Veteran was granted the full benefit sought for this service-connected disability during the period since December 24, 2013, his appeal for a higher rating for this disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded the service connection and increased rating issues listed above in February 2015 in order to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a June 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has PTSD related to various stressors in service.  These stressors include being involved in a serious motor vehicle accident, experiencing incoming enemy fire in Kuwait, and witnessing dead bodies aboard the U.S.S. Stennis in 2001 during the fighting in Afghanistan.  While the latter two stressors have not been corroborated, they do generally relate to "fear of hostile military or terrorist activity"

A VA psychiatric examination to assess the etiology of any current PTSD was most recently conducted in August 2012 and the Veteran was diagnosed as having anxiety disorder, not otherwise specified (NOS) and rule out cognitive disorder, NOS.  The clinical psychologist who conducted the examination concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Specifically, he did not meet Criterion C in that there was no persistent avoidance of stimuli associated with trauma or numbing of general responsiveness.

A new VA examination is necessary to assess whether the Veteran experiences PTSD because VA treatment records dated since the August 2012 examination (including a February 2015 VA behavioral health follow-up note and a June 2015 VA psychiatry note) include diagnoses of PTSD.  The June 2015 VA psychiatry note specifically indicates that the diagnosis was based on the criteria from DSM-V.  The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in February 2010, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  As additional competent medical evidence of PTSD has been received since the August 2012 examination, a remand is necessary to obtain a new opinion as to the etiology of any current PTSD.

The issue of entitlement to service connection for PTSD is inextricably intertwined with the issues of entitlement to higher ratings for the already service-connected psychiatric disability and traumatic brain injury and additional evidence pertaining to the state of the service-connected disabilities is likely to be obtained during the VA psychiatric examination to assess the etiology of any current PTSD.  

In addition, the representative in January 2013 raised the issue of whether there was clear and unmistakable error (CUE) in a December 2010 decision which determined that his substantive appeal of the October 2009 rating decision (with respect to the issues of entitlement to service connection for atherosclerosis, a skull fracture, and sciatica and entitlement to higher initial ratings for lumbar spine degenerative disc disease (status post compression fracture), traumatic brain injury with cognitive disorder and migraine headaches, and hypertension) was not timely filed.  This CUE issue has not yet been adjudicated.  As this issue partly relates to a potential appeal of the initial rating assigned for the service-connected traumatic brain injury prior to it being rated in conjunction with the service-connected psychiatric disability, the issue is inextricably intertwined with the current appeal pertaining to the rating assigned for the service-connected traumatic brain injury.

As for the claim for a TDIU prior to May 30, 2012, the Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The record currently contains insufficient information as to whether the Veteran was unemployable due solely to his service-connected disabilities prior to May 30, 2012.  Hence, the Board finds that an opinion should be obtained as to the impact of his service-connected disabilities on his employability during this period.

Also, although it appears that the Veteran was employed during various periods between October 1, 2009 and May 30, 2012, it is unclear as to the extent of the employment and whether any such employment was gainful.  Thus, clarification as to the Veteran's employment history during this period should be sought upon remand.

Furthermore, the Veteran's percentage ratings did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015) until February 26, 2010.  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b).  Therefore, upon remand, if the evidence reflects that there is any period between October 1, 2009 and February 26, 2010 that the Veteran was unemployable due to service-connected disabilities and he did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A June 2015 VA psychology note reveals that the Veteran was scheduled for additional psychiatric treatment in 5 months.  This is the most recent VA treatment record included among his paperless records.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of CUE in the December 2010 decision which determined that the Veteran's substantive appeal of the October 2009 rating decision (with respect to the issues of entitlement to service connection for atherosclerosis, a skull fracture, and sciatica and entitlement to higher initial ratings for lumbar spine degenerative disc disease (status post compression fracture), traumatic brain injury with cognitive disorder and migraine headaches, and hypertension) was not timely filed.  This issue shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.


2.  Ask the Veteran to report his employment history and earnings for the entire period from October 1, 2009 through May 29, 2012.  All efforts to obtain such information must be included in the file.

3.  Obtain and associate with the file all updated VA records of treatment, to specifically include all records from the VA Medical Center in Atlanta, Georgia dated from May 2012 through the present; all records from the Central Texas Veterans Health Care System dated from June 2015 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA psychiatric (PTSD) examination to determine the etiology of any current PTSD.  All indicated tests and studies shall be conducted, including psychological testing to help determine whether the Veteran experiences PTSD. 

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  Has the Veteran experienced PTSD at any time since February 2010?

(b)  If the Veteran has experienced PTSD at any time since February 2010, what are the stressors supporting the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on any PTSD diagnosed since February 2010 (including the diagnoses of PTSD contained in the February 2015 VA behavioral health follow-up note and the June 2015 VA psychiatry note), the Veteran's stressor in service of being involved in a serious motor vehicle accident, and any "fear of hostile military or terrorist activity" while stationed in the South West Asia Theater of Operations.  If the examiner finds that the symptoms shown since February 2010 have not been correctly diagnosed as PTSD, the reasons for such a conclusion shall be set forth in detail.

The examiner must provide reasons for each opinion given.

5.  After all efforts have been exhausted to obtain and associate with the file any information pertaining to the Veteran's employment and earnings during the period prior to May 30, 2012, all relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion as to whether the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment during any period from October 1, 2009 through May 29, 2012.

The opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that there was any period from October 1, 2009 through May 29, 2012 that the Veteran's service-connected disabilities (anxiety disorder with major depressive disorder; lumbar spine degenerative disc disease, status post compression fracture; traumatic brain injury with cognitive disorder and migraine headaches; status-post left clavicular fracture; and hypertension) would have, in combination or individually and without regard to his age and any non-service-connected disabilities, been sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him?  

The opinion provider must provide reasons for each opinion given.

6.  Thereafter, if the evidence reflects that the Veteran was unemployable due to service-connected disabilities during any period from October 1, 2009 through May 29, 2012 and there is any such period that he did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

7.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




